DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Applicant’s election without traverse of group III (claims 81-83) with treatment of a cancer (elected) and INCB018424 (Ruxolitinib, elected) in the reply filed on 8/15/2022 is acknowledged.
Claims 2-3, 5, 7, and 9-77 have been cancelled.
Claims 1, 4, 6, 8, and 78-87 are pending.
Claims 1, 4, 6, 8, 78-80, and 84-87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 81-83, drawn to a method of treatment (elect treatment of cancer) comprising administering to a subject in need thereof a combination of JAK inhibitor (elect Ruzolitinib) and PU-H71, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 8/15/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 174, line 4 from bottom, and page 175, line 4, which are improper incorporation by reference.  Applicant is required to check entire specification and delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 81-83 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fritz et al (US20110118298, filed on Nov 2010 and priority to Nov 2009).
The treatment recited in claim 81 is examined to the extent of cancer (elected).
JAK inhibitor is examined to the extent of INCB018424 (Ruxolitinib elected).
	Fritz et al disclose a method of treating a cancer comprising administering Hsp90 inhibitor in combination with JAK2 inhibitor, wherein the JAK2 inhibitor is INCB018424 (Ruxolitinib) or CP690550 etc. [0089-0093, 0105, 0280, 0725 -739] and Hsp90 inhibitor is Pu-H71 [0058, 0091, 0257etc.]  Fritz et al disclose that the treatment can be administrated simultaneously, concomitantly, or sequentially [0096, 0741 and 0745].  Fritz et al further disclose that the cancer includes CML, large B cell lymphoma, carcinomas [0036, 0700, 0243-347].
	
For 103 rejection:
	One skilled in the art would be motivated with reasonable expectation of success to treat any cancers with abnormal levels or activities of JAK and HSP90 comprising administering Hsp90 inhibitor and JAK2 inhibitor at the same time (concurrently) or, separately at different time (sequentially) to arrive at currently invention without unexpected result.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquires set forth in Graham V. john Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 25 U.S. 103 (a) are summarized as follows:

	1.	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or obviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 81-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Marubayashi et al (J Clin Invest 120:3578-3593, Sept, 2010; IDS #C117, filed on 8/15/2022).
The treatment recited in claim 81 is examined to the extent of cancer (elected).
JAK inhibitor is examined to the extent of TG101348.
Marubayash et al teach a method of inhibiting proliferation of primary myeloproliferative neoplasm (PMN) cells from patients and leukemic cells with HSP90 inhibitor PU-H71 in combination with JAK kinase inhibitor or JAK2 inhibitor TG101348 (abstract, p3581, right col; fig3, and method).  Marubayash et al state that PU-H71 and JAK2 or JAK inhibitor in combinational treatment result in additive effects (page 3581, right col, line 16+).  
Marubayash et al teach an in vitro method of inhibiting growth of PMN from patients and leukemic cells with both inhibitors, but not administering the inhibitors to a subject for treating such cancer or other cancers. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to administrate the patient with combined inhibitors of Hps90 and JAK2 inhibitor with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to apply the teaching of Marubayash to treat different cancers, especially the JAK2 pathway dependent cancers with PU-H71 and JAK2 inhibitor in combination. One of ordinary skill in the art at the time the invention was made would have reasonable expectation of success to treat such cancers by administering Hps90 and JAK2 inhibitors in combination because Marubayash et al have shown the two inhibitors together could inhibit MPN cell proliferation with additive effects.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.




Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642